Citation Nr: 1615281	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a pituitary adenoma.

2.  Entitlement to service connection for vision loss, claimed as secondary to the residuals of a pituitary adenoma.

3.  Entitlement to service connection for hypertension, claimed as secondary to the residuals of a pituitary adenoma.

4.  Entitlement to service connection for a left ankle disability, claimed as secondary to the residuals of a pituitary adenoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1980 for initial entry training.  He was a member of the Pennsylvania Army National Guard from August 1979 to September 1999 with several subsequent periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This matter was previously before the Board in July 2012, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in March 2011.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A June 2013 rating decision granted service connection for hypopituitarism, claimed as the residuals of a pituitary adenoma; vision loss, claimed as secondary to the residuals of a pituitary adenoma; and hypertension, claimed as secondary to the residuals of a pituitary adenoma.

2.  An October 2015 rating decision granted service connection for a left ankle disability, claimed as secondary to the residuals of a pituitary adenoma.


CONCLUSION OF LAW

The criteria for dismissal of the appeal due to lack of jurisdiction have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.

The issues in this appeal were remanded to the Agency of Original Jurisdiction (AOJ) in July 2012.  A June 2013 rating decision granted service connection for hypopituitarism, claimed as the residuals of a pituitary adenoma; vision loss, claimed as secondary to the residuals of a pituitary adenoma; and hypertension, claimed as secondary to the residuals of a pituitary adenoma.  An October 2015 rating decision granted service connection for a left ankle disability, claimed as secondary to the residuals of a pituitary adenoma.  Thus, the benefits sought on appeal have been granted by the AOJ.

The Board acknowledges the January 2016 informal hearing presentation (IHP), which asserts the Veteran's left ankle service connection claim was impermissibly denied because a May 2013 VA examination report referenced in a June 2013 supplemental statement of the case regarding the claim was not associated with or available through the electronic claims file.  However, the AOJ provided a second left ankle examination in August 2015, which served as the basis for granting service connection for the disability in the October 2015 rating decision.  Thus, the argument contained in the January 2016 IHP is moot.

The Board also notes the Veteran has expressed disagreement with the effective date of service connection and initial ratings assigned for the claimed disabilities; however, these downstream issues are not encompassed by the present appeal and are subject to a separate appellate process.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Holland v. Gober, 10 Vet. App. 433 (1997).

As the AOJ has granted service connection for the claimed disabilities, there is no remaining allegation of error of fact or law for appellate consideration with respect to the issues encompassed in this appeal.  Therefore, the Board has no jurisdiction to review this appeal, and it is dismissed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.


ORDER

The appeal with respect to the issues of service connection for the residuals of a pituitary adenoma, vision loss, hypertension, and a left ankle disability is dismissed.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


